    20-06604-rdd       Doc 1      Filed 10/09/20 Entered 10/09/20 18:03:32                   Main Document
                                               Pg 1 of 13



ASK LLP
Joseph L. Steinfeld, Jr., Esq.
Kara E. Casteel, Esq.
Brigette McGrath, Esq.
2600 Eagan Woods Drive, Suite 400
St. Paul, MN 55121
Telephone: (651) 406-9665 Fax: (651) 406-9676

Attorneys for Plaintiffs

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


                                                               Chapter 11
    In re:

    Sears Holdings Corporation, et al.,1                       Case No. 18-23538-RDD

                                                    Debtors.
                                                               (Jointly Administered)
    Sears, Roebuck and Co. and Kmart Holding
    Corporation,
                                                 Plaintiffs,
    v.                                                         Adv. No. Refer to Summons


    Johnson Controls, Inc.,
                                                 Defendant.

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
(0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
(6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
(8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
(9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.

                                                          1
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-06604-rdd          Doc 1      Filed 10/09/20 Entered 10/09/20 18:03:32          Main Document
                                               Pg 2 of 13




 COMPLAINT TO AVOID AND RECOVER TRANSFERS PURSUANT TO 11 U.S.C. §§
  547, 548, AND 550 AND TO DISALLOW CLAIMS PURSUANT TO 11 U.S.C. § 502

         Sears, Roebuck and Co. and Kmart Holding Corporation (together, the “Plaintiffs”), two

of the debtors in the above-captioned chapter 11 case, by and through their undersigned counsel,

file this complaint (the “Complaint”) to avoid and recover transfers against Johnson Controls, Inc.

(the “Defendant”) and to disallow any claims held by Defendant. In support of this Complaint,

Plaintiffs allege upon information and belief that:

                                           NATURE OF THE CASE

         1.     Plaintiffs seek to avoid and recover from Defendant, or from any other person or

entity for whose benefit the transfers were made, all preferential transfers of property that occurred

during the ninety (90) day period prior to the commencement of the bankruptcy case of the Debtors

pursuant to sections 547 and 550 of chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”). Subject to proof, Plaintiffs also seek to avoid and recover from Defendant

or any other person or entity for whose benefit transfers were made pursuant to sections 548 and

550 of the Bankruptcy Code any transfers that may have been fraudulent conveyances.

         2.       In addition, Plaintiffs seek to disallow, pursuant to sections 502(d) and (j) of the

 Bankruptcy Code, any claim that Defendant has filed or asserted against the Debtors or that has

 been scheduled for Defendant. Plaintiffs do not waive but hereby reserve all of their rights to

 object to any such claim for any reason, including, but not limited to, any reason set forth in

 sections 502(a) through (j) of the Bankruptcy Code.

                                        JURISDICTION AND VENUE

         3.       This court has subject matter jurisdiction over this adversary proceeding, which

 arises under title 11, arises in, and relates to a case under title 11, in the United States Bankruptcy



                                                   2
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-06604-rdd          Doc 1      Filed 10/09/20 Entered 10/09/20 18:03:32          Main Document
                                               Pg 3 of 13



 Court for the Southern District of New York (the “Court”), captioned In re Sears Holdings

 Corporation, et al.,, Case No. 18-23538 (RDD), pursuant to 28 U.S.C. §§ 157 and 1334(b).

          4.      The statutory and legal predicates for the relief sought herein are sections 502, 547,

 548, and 550 of the Bankruptcy Code and Rules 3007 and 7001 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”).

          5.      This adversary proceeding is a “core” proceeding to be heard and determined by

 the Court pursuant to 28 U.S.C. § 157(b)(2). Plaintiffs consent to entry of final orders and

 judgment by the Court.

          6.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                     PROCEDURAL BACKGROUND

          7.      On October 15, 2018 (the “Petition Date”), Sears, Roebuck and Co., Kmart Holding

 Corporation, and their debtor affiliates (collectively, the “Debtors”) each commenced a case by

 filing a voluntary petition for relief in this Court under chapter 11 of the Bankruptcy Code. The

 Debtors are authorized to continue to operate their business and manage their properties as debtors

 in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

          8.      The Debtors’ chapter 11 cases are being jointly administered for procedural

 purposes only pursuant to Bankruptcy Rule 1015(b).

          9.      On October 15, 2019, this Court entered an order confirming the Modified Second

 Amended Joint Chapter 11 Plan of Sears Holdings Corporation and Its Affiliated Debtors (the

 “Confirmation Order” and “Plan,” respectively). [Plan, D.I. 5293; Confirmation Order, D.I.

 5370].

          10.     Pursuant to Article III of the Plan and Section V of the Disclosure Statement for

 Modified Second Amended Joint Chapter 11 Plan of Sears Holdings Corporation and Its



                                                    3
US_141709268v1_392655-00001 10/10/2019 9:51 AM
    20-06604-rdd       Doc 1      Filed 10/09/20 Entered 10/09/20 18:03:32          Main Document
                                               Pg 4 of 13



    Affiliated Debtors (the “Disclosure Statement”),2 General Unsecured Claims comprise an

    impaired class of creditors and are not expected to be paid in full.

                                                 THE PARTIES

           11.    The Debtors were an integrated retailer with significant physical and intangible

    assets, as well as virtual capabilities, which operated a national network of stores and websites.

    As of the Petition Date, the Debtors operated 687 retail stores in forty-nine (49) states, Guam,

    Puerto Rico, and the U.S. Virgin Islands under the Sears® and Kmart® brands and employed

    approximately 68,000 individuals, of whom approximately 32,000 were full-time employees and

    approximately 36,000 were part-time employees.

           12.    Pursuant to Bankruptcy Code sections 547, 548, 550, 1106, and 1107, Plaintiffs are

    authorized and have standing to pursue this avoidance action.

           13.    Upon information and belief, Defendant was, at all relevant times, a vendor or

    creditor that provided goods and/or services to or for Plaintiffs. Upon further information and

    belief, at all relevant times, Defendant’s principal place of business is located at 5757 N. Green

    Bay Avenue, Milwaukee, Wisconsin 53201.

                                         FACTUAL BACKGROUND

           14.    Prior to the Petition Date, Plaintiffs, as an integrated retailer, maintained business

    relationships with various business entities and individuals, through which Plaintiffs regularly

    purchased, sold, received, and/or delivered goods and services.

           15.    The financial difficulties that led to the Debtors’ decision to file the bankruptcy

    cases are attributable to a combination of factors. Namely, declining revenues, unfavorable

    market conditions in the retail industry, and the Debtors’ significant and ongoing cash flow and


2
    D.I. 4478.


                                                     4
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-06604-rdd          Doc 1      Filed 10/09/20 Entered 10/09/20 18:03:32        Main Document
                                               Pg 5 of 13



 liquidity issues, all of which were exacerbated by a contraction in credit terms over the years and

 the substantial selling, general, and administrative expenses associated with the Debtors’ store

 operations.

         16.      During the ninety (90) days before and including the Petition Date, that is between

 July 17, 2018 and October 15, 2018 (the “Preference Period”), Plaintiffs continued to operate

 their business, including the transfer of money, either by checks, cashier checks, wire transfers,

 ACH transfers, direct deposits or otherwise to various entities.

         17.      Upon information and belief, during the course of their relationship, the Defendant

 and Plaintiffs entered into agreements for the purchase of goods and/or services by Plaintiffs from

 the Defendant, which are evidenced by one or more contracts, purchase orders, invoices,

 communications and other documents (collectively, the “Agreements”). Upon further information

 and belief, the Agreements concerned and related to the goods and/or services provided by

 Defendant to the Plaintiffs. Sears, Roebuck and Co.’s payments to the Defendant pursuant to the

 Agreements during the Preference Period are set forth on the Statement of Account, which is

 attached hereto and incorporated by reference as Exhibit A. Such details include “Invoice

 Number,” “Invoice Date,” “Invoice Amount.” and the “Payment Date.”                 Kmart Holding

 Corporation’s payments to the Defendant pursuant to the Agreements during the Preference

 Period are set forth on the Statement of Account, which is attached hereto and incorporated by

 reference as Exhibit B. Such details include “Invoice Number,” “Invoice Date,” “Invoice

 Amount.” and the “Payment Date.”

         18.      Plaintiffs are seeking to avoid all of the transfers of an interest of Plaintiffs’

 property made by Plaintiffs to Defendant within the Preference Period.




                                                   5
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-06604-rdd          Doc 1      Filed 10/09/20 Entered 10/09/20 18:03:32       Main Document
                                               Pg 6 of 13



         19.      Sears, Roebuck and Co. made transfer(s) of an interest of Sears, Roebuck and Co.’s

 property to or for the benefit of Defendant during the Preference Period through payments

 aggregating not less than the amount set forth on Exhibit A hereto (the “Sears, Roebuck and Co.

 Transfer” or “Sears, Roebuck and Co. Transfers”). The details of each Sears, Roebuck and Co.

 Transfer are set forth on Exhibit A attached hereto and incorporated by reference. Such details

 include “Check Number,” “Check Amount,” “Check Clear Date,” and “Debtor Transferor(s).”

         20.      Kmart Holding Corporation made transfer(s) of an interest of Kmart Holding

 Corporation’s property to or for the benefit of Defendant during the Preference Period through

 payments aggregating not less than the amount set forth on Exhibit B hereto (the “Kmart Holding

 Corporation Transfer” or “Kmart Holding Corporation Transfers,” and together with the Sears,

 Roebuck and Co. Transfer or Sears, Roebuck and Co. Transfers, the “Transfers”). The details of

 each Kmart Holding Corporation Transfer are set forth on Exhibit B attached hereto and

 incorporated by reference. Such details include “Check Number,” “Check Amount,” “Check

 Clear Date,” and “Debtor Transferor(s).”

         21.      On or about January 21, 2020, and possibly additional date(s), Plaintiffs, through

counsel, sent one or more demand letters (the “Demand Letter”) to Defendant, seeking a return of

the Transfer(s). The Demand Letter indicated the potential statutory defenses available to

Defendant pursuant to 11 U.S.C. § 547(c), and requested that if Defendant had evidence to support

any affirmative defenses, it provide this evidence so Plaintiffs could review the same. Plaintiffs

also performed their own due diligence evaluation of the reasonably knowable affirmative

defenses available to Defendant.

         22.      Based upon Plaintiffs’ review of the information, if any, provided by Defendant

 prior to filing this Complaint, and after performing their own due diligence evaluation of the



                                                  6
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-06604-rdd          Doc 1      Filed 10/09/20 Entered 10/09/20 18:03:32          Main Document
                                               Pg 7 of 13



 reasonably knowable affirmative defenses to avoidance of the Transfer(s), Plaintiffs have

 determined that Plaintiffs may avoid some or all of the Transfers even after taking into account

 Defendant’s alleged affirmative defenses.

         23.      During the course of this proceeding, Plaintiffs may learn (through discovery or

 otherwise) of additional transfers made to Defendant during the Preference Period or that may be

 avoidable under other provisions of the Bankruptcy Code. It is Plaintiffs’ intention to avoid and

 recover all avoidable transfers of property made by the Debtors to or for the benefit of Defendant

 or any other transferee. Plaintiffs reserve their right to amend this original Complaint to include:

 (i) further information regarding the Transfer(s), (ii) additional transfers, (iii) modifications of

 and/or revision to Defendant’s name, (iv) additional defendants, and/or (v) additional causes of

 action, if applicable (collectively, the “Amendments”), that may become known to Plaintiffs at

 any time during this adversary proceeding, through formal discovery or otherwise, and for the

 Amendments to relate back to this original Complaint.

                                            CLAIMS FOR RELIEF

                                  First Claim for Relief
   (Avoidance of Preference Period Sears, Roebuck and Co. Transfers – 11 U.S.C. § 547)

         24.      Plaintiffs incorporate all preceding paragraphs as if fully re-alleged herein.

         25.      During the Preference Period, Sears, Roebuck and Co. made Sears, Roebuck and

Co. Transfers to or for the benefit of Defendant in an aggregate amount not less than the amount

set forth on Exhibit A hereto.

         26.      Each Sears, Roebuck and Co. Transfer was made from Sears, Roebuck and Co.,

and constituted transfers of an interest in property of Sears, Roebuck and Co..

         27.      Defendant was a creditor of Sears, Roebuck and Co. at the time of each Sears,

Roebuck and Co. Transfer by virtue of supplying goods and/or services to Sears, Roebuck and Co.


                                                    7
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-06604-rdd          Doc 1      Filed 10/09/20 Entered 10/09/20 18:03:32        Main Document
                                               Pg 8 of 13



for which Sears, Roebuck and Co. was obligated to pay in accordance with the Agreements. See

Exhibit A.

         28.      Each Sears, Roebuck and Co. Transfer was to or for the benefit of a creditor within

the meaning of 11 U.S.C. § 547(b)(1) because each Sears, Roebuck and Co. Transfer either reduced

or fully satisfied a debt or debts then owed by Sears, Roebuck and Co. to Defendant. See Exhibit

A.

         29.      Each Sears, Roebuck and Co. Transfer was made for, or on account of, an

antecedent debt or debts owed by Sears, Roebuck and Co. to Defendant before such Sears,

Roebuck and Co. Transfers were made, as asserted by Defendant and memorialized in the

Agreements, each of which constituted a “debt” or “claim” (as those terms are defined in the

Bankruptcy Code) of Defendant prior to being paid by Sears, Roebuck and Co.. See Exhibit A.

         30.      Each Sears, Roebuck and Co. Transfer was made while Sears, Roebuck and Co.

was insolvent. Sears, Roebuck and Co. is entitled to the presumption of insolvency for each Sears,

Roebuck and Co. Transfer made during the Preference Period pursuant to 11 U.S.C. § 547(f).

         31.      Each Sears, Roebuck and Co. Transfer was made during the Preference Period, as

set forth on Exhibit A.

         32.      As a result of each Sears, Roebuck and Co. Transfer, Defendant received more than

Defendant would have received if: (i) Sears, Roebuck and Co.’s bankruptcy case was a case under

chapter 7 of the Bankruptcy Code; (ii) the Sears, Roebuck and Co. Transfers had not been made;

and (iii) Defendant received payments of its debts under the provisions of the Bankruptcy Code.

As evidenced by Sears, Roebuck and Co.’s schedules filed in the underlying bankruptcy case as

well as the proofs of claim that have been received to date, the Plan, the Confirmation Order, and

the Disclosure Statement, Sears, Roebuck and Co.’s liabilities exceed its assets such that Sears,



                                                   8
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-06604-rdd          Doc 1      Filed 10/09/20 Entered 10/09/20 18:03:32          Main Document
                                               Pg 9 of 13



Roebuck and Co.’s unsecured creditors will not receive payment of their claims in full from the

Sears, Roebuck and Co.’s bankruptcy estate.

         33.      In accordance with the foregoing, each Sears, Roebuck and Co. Transfer is

avoidable pursuant to 11 U.S.C. § 547(b).

                                Second Claim for Relief
(Avoidance of Preference Period Kmart Holding Corporation Transfers – 11 U.S.C. § 547)

         34.      Plaintiffs incorporate all preceding paragraphs as if fully re-alleged herein.

         35.      During the Preference Period, Kmart Holding Corporation made Kmart Holding

Corporation Transfers to or for the benefit of Defendant in an aggregate amount not less than the

amount set forth on Exhibit B hereto.

         36.      Each Kmart Holding Corporation Transfer was made from Kmart Holding

Corporation, and constituted transfers of an interest in property of Kmart Holding Corporation.

         37.      Defendant was a creditor of Kmart Holding Corporation at the time of each Kmart

Holding Corporation Transfer by virtue of supplying goods and/or services to Kmart Holding

Corporation for which Kmart Holding Corporation was obligated to pay in accordance with the

Agreements. See Exhibit B.

         38.      Each Kmart Holding Corporation Transfer was to or for the benefit of a creditor

within the meaning of 11 U.S.C. § 547(b)(1) because each Kmart Holding Corporation Transfer

either reduced or fully satisfied a debt or debts then owed by Kmart Holding Corporation to

Defendant. See Exhibit B.

         39.      Each Kmart Holding Corporation Transfer was made for, or on account of, an

antecedent debt or debts owed by Kmart Holding Corporation to Defendant before such Kmart

Holding Corporation Transfers were made, as asserted by Defendant and memorialized in the

Agreements, each of which constituted a “debt” or “claim” (as those terms are defined in the


                                                    9
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-06604-rdd          Doc 1      Filed 10/09/20 Entered 10/09/20 18:03:32      Main Document
                                               Pg 10 of 13



Bankruptcy Code) of Defendant prior to being paid by Kmart Holding Corporation. See Exhibit

B.

          40.     Each Kmart Holding Corporation Transfer was made while Kmart Holding

Corporation was insolvent. Kmart Holding Corporation is entitled to the presumption of

insolvency for each Kmart Holding Corporation Transfer made during the Preference Period

pursuant to 11 U.S.C. § 547(f).

          41.     Each Kmart Holding Corporation Transfer was made during the Preference Period,

as set forth on Exhibit B.

          42.     As a result of each Kmart Holding Corporation Transfer, Defendant received more

than Defendant would have received if: (i) Kmart Holding Corporation’s bankruptcy case was a

case under chapter 7 of the Bankruptcy Code; (ii) the Kmart Holding Corporation Transfers had

not been made; and (iii) Defendant received payments of its debts under the provisions of the

Bankruptcy Code. As evidenced by Kmart Holding Corporation’s schedules filed in the underlying

bankruptcy case as well as the proofs of claim that have been received to date, the Plan, the

Confirmation Order, and the Disclosure Statement, Kmart Holding Corporation’s liabilities exceed

its assets such that Kmart Holding Corporation’s unsecured creditors will not receive payment of

their claims in full from the Kmart Holding Corporation’s bankruptcy estate.

          43.     In accordance with the foregoing, each Kmart Holding Corporation Transfer is

avoidable pursuant to 11 U.S.C. § 547(b).

                                    Third Claim for Relief
                (Avoidance of Fraudulent Conveyances – 11 U.S.C. § 548(a)(1)(B))

          44.     Plaintiffs hereby incorporate all previous allegations as though fully set forth

herein.




                                                  10
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-06604-rdd          Doc 1      Filed 10/09/20 Entered 10/09/20 18:03:32          Main Document
                                               Pg 11 of 13



         45.      To the extent one or more of the Transfers identified on Exhibits A and/or B was

not made on account of an antecedent debt, or was a prepayment for goods and/or services

subsequently received, Plaintiffs plead in the alternative that Plaintiffs did not receive reasonably

equivalent value in exchange for such transfer(s) (the “Potentially Fraudulent Transfers”); and

         A.       Plaintiffs were insolvent as of the date of the Transfer(s), or became insolvent as a

                  result of the Transfer(s); or

         B.       Plaintiffs were engaged, or about to engage, in business or a transaction for which

                  any property remaining with Plaintiffs or for whose benefit the Transfer(s) was

                  made was an unreasonably small capital; or

         C.       Plaintiffs intended to incur, or believed they would incur, debts beyond their ability

                  to pay upon maturity.

         46.      Based upon the foregoing, the Potentially Fraudulent Transfers are avoidable

pursuant to 11 U.S.C. § 548(a)(1)(B).

                                        Fourth Claim for Relief
                           (Recovery of Avoided Transfers – 11 U.S.C. § 550)

         47.      Plaintiffs incorporate all preceding paragraphs as if fully re-alleged herein.

         48.      Plaintiffs are entitled to avoid the Transfer(s) pursuant to 11 U.S.C. § 547(b) and/or

any Potentially Fraudulent Transfers pursuant to 11 U.S.C. § 548 (collectively, the “Avoidable

Transfers”).

         49.      Defendant was the initial transferee of the Avoidable Transfer(s) or the immediate

or mediate transferee of such initial transferee or the person for whose benefit the Avoidable

Transfer(s) were made.

         50.      Pursuant to 11 U.S.C.§ 550(a), Plaintiffs are entitled to recover from Defendant the

Avoidable Transfer(s), plus interest thereon to the date of payment and the costs of this action.


                                                   11
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-06604-rdd          Doc 1      Filed 10/09/20 Entered 10/09/20 18:03:32          Main Document
                                               Pg 12 of 13



                                        Fifth Claim for Relief
                       (Disallowance of all Claims – 11 U.S.C. § 502(d) and (j))

         51.      Plaintiffs incorporate all preceding paragraphs as if fully re-alleged herein.

         52.      Defendant is a transferee of transfers avoidable under sections 547 and/or 548 of

the Bankruptcy Code, which property is recoverable under section 550 of the Bankruptcy Code.

         53.      Defendant has not paid the amount of the Avoidable Transfer(s), or turned over

such property, for which Defendant is liable under 11 U.S.C. § 550.

         54.      Pursuant to 11 U.S.C. § 502(d), any and all Claims of Defendant and/or its assignee,

against the Debtors’ chapter 11 estates or Plaintiffs must be disallowed until such time as

Defendant pays to Plaintiffs an amount equal to the aggregate amount of the Avoidable Transfer(s),

plus interest thereon and costs.

         55.      Pursuant to 11 U.S.C. § 502(j), any and all Claims of Defendant, and/or its assignee,

against the Debtors’ chapter 11 estate or Plaintiffs previously allowed by Debtors or by Plaintiffs,

must be reconsidered and disallowed until such time as Defendant pays to Plaintiffs an amount

equal to the aggregate amount of the Avoidable Transfer(s).

                                            PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs request that this Court grant the following relief against

Defendant:

         A.       On Plaintiffs’ First, Second, Third, and Fourth Claims for Relief, judgment in favor

                  of Plaintiffs and against Defendant, avoiding all of the Avoidable Transfers and

                  directing Defendant to return to Plaintiffs the amount of the Avoidable Transfers,

                  pursuant to 11 U.S.C. §§ 547(b), 548, and 550(a), plus interest from the date of

                  demand at the maximum legal rate and to the fullest extent allowed by applicable




                                                   12
US_141709268v1_392655-00001 10/10/2019 9:51 AM
 20-06604-rdd          Doc 1      Filed 10/09/20 Entered 10/09/20 18:03:32           Main Document
                                               Pg 13 of 13



                  law, together with the costs and expenses of this action including, without

                  limitation, attorneys’ fees;

         B.       On Plaintiffs’ Fifth Claim for Relief, judgment in favor of Plaintiffs and against

                  Defendant disallowing any claims held or filed by Defendant against the Plaintiffs

                  until Defendant returns the Avoidable Transfers to Plaintiffs pursuant to 11 U.S.C.

                  § 502(d) and (j); and

         C.       Such other and further relief as this Court may deem just and proper.

Dated: October 9, 2020
                                                 ASK LLP

                                                 By: /s/ Brigette G. McGrath
                                                 Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                                                 Brigette G. McGrath, NY SBN 4962379
                                                 Bethany Rubis, Esq., MN SBN 0398519
                                                 ASK LLP
                                                 2600 Eagan Woods Drive, Suite 400
                                                 St. Paul, MN 55121
                                                 Telephone: (651) 289-3870
                                                 Fax: (651) 406-9676
                                                 Email: brubis@askllp.com

                                                 -and-

                                                 Edward E. Neiger, Esq.
                                                 151 West 46th Street, 4th Fl.
                                                 New York, NY 10036
                                                 Telephone: (212) 267-7342
                                                 Fax: (212) 918-3427

                                                 Attorneys for Plaintiffs




                                                         13
US_141709268v1_392655-00001 10/10/2019 9:51 AM
